               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


United States of America,

                       Plaintiff,    Case No. 17-20184

v.                                   Judith E. Levy
                                     United States District Judge
James Bowens (D-7),                  Mona K. Majzoub
                                     Magistrate Judge
                     Defendant.
________________________________/


  ORDER DENYING DEFENDANT JAMES BOWENS’ MOTION
                  FOR BOND [518]

     On March 12, 2020, pursuant to a Rule 11 plea agreement,

Defendant James Bowens pled guilty to racketeering conspiracy in

violation of 18 U.S.C. § 1962(d). (ECF No. 505.) Specifically, Defendant

admitted that held a leadership position in the enterprise “YNS”—

“Young and Scandalous” or “Young and Skantless”—a gang that engages

in drug trafficking and that often uses armed and violent means to

maintain control over the Brightmoor neighborhood in Detroit, Michigan.

(Id. at PageID.7302-7303.) Defendant has been detained since February

2018 and is scheduled to be sentenced on July 21, 2020. (ECF No. 514.)
     On April 1, 2020, Defendant moved for revocation of bond, arguing

that the danger posed to him by the COVID-19 pandemic constitutes an

“exceptional reason” for release under 18 U.S.C. § 3145(c). (ECF No. 518.)

For the following reasons, Defendant’s motion is DENIED.

     As an initial matter, the Court acknowledges the increased risk

posed to Defendant by the COVID-19 pandemic. Defendant argues that

he suffers from serious heart issues and a high BMI. (Id.) These are both

conditions that increase Defendant’s risk of a dire outcome if exposed to

COVID-19. Those Who Are At Higher Risk, Centers for Disease Control

and Prevention (Apr. 8, 2020), https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-at-higher-risk.html.

     The Court also acknowledges that Defendant, as an incarcerated

individual, faces an increased risk of contracting COVID-19 due to his

confinement in the Livingston County Jail. On March 23, 2020, the

Centers for Disease Control and Prevention (CDC) acknowledged that

correctional and detention facilities “present[] unique challenges for

control of COVID-19 transmission among incarcerated/detained persons,

staff, and visitors.” Interim Guidance on Management of Coronavirus

Disease 2019 (COVID-19) in Correctional and Detention Facilities,


                                    2
Centers      for     Disease       Control      (Mar.      23,     2020),

https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

detention/guidance-correctional-detention.html. Indeed, as of March 27,

2020, Michigan jails are attempting to lower their detained populations

“as officials scramble to remove people thought to be at high risk of

contracting the coronavirus, but little risk to the general public if they

were not behind bars.” James David Dickson, Jail populations plunge in

Metro Detroit as coronavirus spreads, Detroit News (March 27, 2020),

khttps://www.detroitnews.com/story/news/local/macomb-

county/2020/03/27/jail-populations-plunge-metro-detroit-coronavirus-

spreads/2914358001/.

     Defendant’s case does not fit this description. Unlike many

individuals currently seeking bond due to concerns about contracting

COVID-19, Defendant faces mandatory pre-sentence incarceration. As

Defendant acknowledges, 18 U.S.C. § 3143(a)(2) requires the following:

     The judicial officer shall order that a person who has been
     found guilty of an offense in a case described in subparagraph
     (A), (B), or (C) of subsection (f)(1) of section 3142 and is
     awaiting imposition of execution of sentenced be detained
     unless—

     (A)


                                    3
                (i) the judicial officer finds there is a substantial
                likelihood that a motion for acquittal or new trial will be
                granted; or

                (ii) an attorney for the Government has recommended
                that no sentence of imprisonment be imposed on the
                person; and

        (B) the judicial officer finds by clear and convincing evidence
        that the person is not likely to flee or pose a danger to any
        other person or the community.

See id. This section applies to Defendant because he pled guilty to

racketeering conspiracy: an offense covered by 18 U.S.C. § 3142(f)(1) for

which the maximum sentence is life in prison. See 18 U.S.C. §§ 1963(a),

3142(f)(1)(b) (covering “an offense for which the maximum sentence is life

imprisonment or death”). Additionally, this Court took Defendant’s guilty

plea, and determined that it was knowing and voluntary. Defendant

would therefore have no basis for filing a motion for acquittal or for a new

trial. Thus, Defendant cannot satisfy the § 3143(a)(2) requirements for

post-plea release.

        Nor can the Court release defendant pursuant to 18 U.S.C. §

3145(c). This provision allows a judicial officer1 to release a post-plea


        1A district judge is a “judicial officer” within the meaning of 18 U.S.C. § 3145(c). United States
v. Cook, 42 Fed. Appx. 803, 804 (6th Cir. 2002) (“Although the mention of exceptional circumstances
appears at the close of a section otherwise devoted to review and appeal, we are not convinced that it
is meant to be an instruction limited to the court of appeals.”)

                                                    4
defendant under two conditions: first, the defendant must “meet[] the

conditions of release set forth in section 3143(a)(1) or (b)(1)”—in other

words, the defendant must demonstrate “by clear and convincing

evidence that the[y] are not likely to flee or pose a danger to the safety of

any other person or the community if released.” 18 U.S.C. § 3145(c); §

3143. Second, the defendant must “clearly show[] that there are

exceptional reasons why such person’s detention would not be

appropriate.” § 3145(c).

     The Court need not discuss whether the COVID-19 pandemic

constitutes an “exceptional reason” in this case, because Defendant

cannot demonstrate that he would not pose a danger to the public if

released. To this point, Defendant argues the following:

     The Court heard the trial. From the evidence, it was clear that
     Mr. Bowens was not a member of YNS and was not involved
     in any of the serious crimes in Brightmoor. His role in the
     conspiracy was that of a narcotic trafficker in West Virginia.
     Although there were some allegations of assaultive behavior
     in West Virginia, this is not what he pled to, instead his
     factual basis in the Rule 11 consisted of narcotic trafficking
     acts.

(ECF No. 518, PageID.8023.)

     The Court did hear the trial testimony and disagrees with

Defendant’s    characterization    of       it.   Defendant’s   arguments   are
                                        5
insufficient to demonstrate that he would not pose a danger to the public

if released. Though the Court is not required to consider the release

factors set forth in 18 U.S.C. § 3142(g) when performing a § 3145(c)

analysis, some courts have found the factors helpful in determining

whether a defendant has demonstrated that he is unlikely to pose a

danger to the public. See, e.g., United States v. Tolbert, No. 3:09-CR-56,

2017 WL 6003075, at *5 (E.D. Tenn. Dec. 4, 2017). These factors are: the

nature and circumstance of the offense charged, the weight of the

evidence of dangerousness against the defendant, the defendant’s history

and characteristics, and the nature and seriousness of any danger posed

to any person or the community if the defendant were to be released. 18

U.S.C. § 3142(g).

     Careful consideration of these factors leads the Court to conclude

that Defendant’s release would pose a threat to the community, and that

accordingly, Defendant is not entitled to bond. As to the first factor, §

3142(g) expresses a concern for underlying offenses that involve firearms

and controlled substances. Id. Defendant’s guilty plea to a drug-dealing

racketeering conspiracy involves both. Defendant was particularly

involved in the narcotics trafficking and personally facilitated the


                                    6
interstate distribution between Michigan and West Virginia. (ECF No.

505, PageID.7303-7306.) This factor counsels against release.

     Second, as to the weight of the evidence, there is a great deal of

evidence that Defendant would pose a danger to the community if

released. Though Defendant did not plead to several of the more

physically violent allegations in the original complaint against him, he

did plead to being involved with a gang that employed—and continues to

employ—violence to facilitate its control over the Brightmoor Detroit

neighborhood and residents. (Id. at PageID.7303-7305.) Specifically,

Defendant admitted that he helped create “a publicly accessible video

entitled ‘YNS Da Mob—Whats Understood” . . . promot[ing] their

association and the existence and violent reputation of YNS.” (Id. at

PageID.7305.) Regardless of whether Defendant is himself a physically

violent person, the Court finds that the potential for his return to

involvement with the YNS gang would constitute a serious danger to the

community.

     Finally, though Defendant’s particular susceptibility to COVID-19

counsels in favor of his release—and the Court is deeply concerned about

Defendant’s wellbeing at Livingston County Jail during this frightening


                                   7
time—the Court nevertheless concludes that the evidence of Defendant’s

dangerousness to the public, if released, tips the balance against him.

Defendant is therefore not entitled to bond. 18 U.S.C. § 1343(a).

     Accordingly, Defendant’s motion is DENIED.

     IT IS SO ORDERED.

Dated: April 14, 2020                   s/Judith E. Levy
Ann Arbor, Michigan                     JUDITH E. LEVY
                                        United States District Judge




                    CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on April 14, 2020.


                                        s/William Barkholz
                                        WILLIAM BARKHOLZ
                                        Case Manager




                                    8
